DETAILED ACTION
	This is the initial Office action for application 17/342,557 filed June 9, 2021, which is a continuation of application 16/099,184 filed November 5, 2018 (now US Patent 11,058,528), which was a national stage entry of PCT/KR/2016/006362 filed June 15, 2016 and claims foreign priority from KR-2016/0062661 filed May 23, 2016.  Claims 1-7, as originally filed, are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent application 16/099,184 filed on November 5, 2015.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of US Patent 11,058,528.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, all of the limitations therein are substantially recited in claim 1 of the ‘528 patent.  Although the claims of the ‘528 patent do not expressly recite that the upper and lower frames are configured to press upper and lower parts of male genitalia, respectively, claim 1 of ‘528 patent does recite that the upper frame is configured to correspond to an upper part of the male genitalia and the lower frame is configured to correspond to a lower part of the male genitalia, wherein the clip is configured to provide a force in a direction of male genitalia when in use.  Therefore, the limitations “an upper frame configured to press an upper part of male genitalia” and “a lower frame configured to press a lower part of the male genitalia” are implicit from the language of claim 1 of the ‘528 patent.
Further, although the claims of the ‘528 patent do not expressly recite that the connection part is configured to connect a first end of each of the upper and lower frames and the locking parts are formed at a second end of each of the upper and lower frames, claim 1 of the ‘528 patent does recite that the connection part is connected to one side of each of the upper and lower frames and the locking parts are formed at both ends of the clip body to be fastened with each other, wherein the clip body includes the upper frame, the lower frame, and the connection part.  Therefore, the connection part must implicitly be formed at ends of the upper and lower frames opposite the ends including the locking parts thereby obviating the limitations “a connection part configured to connect a first end of each of the upper frame and the lower frame” and “locking parts formed at a second end of each of the upper and lower frames”.
Regarding claims 2-4, all of the limitations therein are substantially recited in claim 1 of the ‘528 patent.
Regarding claim 5, all of the limitations therein are substantially recited in claim 2 of the ‘528 patent.
Regarding claim 6, all of the limitations therein are substantially recited in claim 3 of the ‘528 patent.
Regarding claim 7, all of the limitations therein are substantially recited in claim 4 of the ‘528 patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        11/4/2022